Examiner’s Comments

Status of Claims

Applicant’s amendments and remarks in the reply filed 7/1/2021 have been acknowledged and entered.  Claims 1-3 and 8-10 are pending. Claims 4-7 and 11-21 are canceled. 
Allowed Claims
Claims 1-3 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not anticipate or fairly suggest a substrate processing method as set forth in the pending claims.  The closest prior art of record is that of Emoto who teaches a substrate processing method comprising holding a substrate by a substrate holding jig; supplying a processing liquid to the upper surface of the substrate to form a liquid film on the substrate; supplying a heating medium to a space between the substrate and a base supporting the jig; defining and enlarging an opening in the central region of the liquid film of the substrate.  However, Emoto does not disclose or suggest disposing the heater unit at a first position in the opening defining step and a second position in the heating medium replacing step in the manner as required in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.